 DIAMOND DETECTIVE AGENCY 443Diamond Detective Agency, Inc. and International Guards Union of America. Case 9ŒCAŒ38569 June 30, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS SCHAUMBER AND WALSH The principal issue in this case is whether the Respon-dent violated Section 8(a)(3) by refusing to hire Eddie Dunn, the president of the local union, who had been unlawfully discharged by the Respondent™s predecessor.1  The Respondent adduced evidence that it did not hire Dunn because he was not on the predecessor™s payroll at the time the Respondent assumed operations and because Dunn applied for a position for which the Respondent had no opening.  The judge rejected the Respondent™s defense and found that the Respondent unlawfully re-fused to hire Dunn because of his status as union presi-dent.  The Respondent contends that the judge erred in rejecting its defense.  We agree.  Even assuming that the General Counsel established that Dunn™s status as union president was a motivating factor in the Respondent™s decision not to hire him, we find that the Respondent demonstrated that it would not have hired Dunn even in the absence of his union status.  Wright Line, 251 NLRB 1083, enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), approved in NLRB v. Transportation Management Corp., 462 U.S. 393 (1983).  Accordingly, we shall dismiss the 8(a)(3) allegation of the complaint.2I. THE FACTS The record shows that Ernie Dunn worked for the Re-spondent from 1993 to 1998 as a sergeant on post 9 at the U.S. Department of Commerce Census Bureau in Jeffer-sonville, Indiana.  In 1998, Numark Security, Inc. (Nu-mark) replaced the Respondent as the security service provider at the Census Bureau.  Numark hired all of the Respondent™s employees, including Dunn.  On February                                                                                                                      1 In a prior case, the predecessor, Numark Security, Inc., was found to have violated Sec. 8(a)(3) of the Act by discharging Dunn.  Numark Security Inc. and International Guards Union of America, JDŒ86Œ01, adopted pro forma by the Board on August 18, 2001.   In the instant case, on March 5, 2002, Administrative Law Judge Martin J. Linsky issued the attached decision.  The Respondent filed exceptions and a supporting brief.   The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel.   The Board has considered the decision and the record in light of the exceptions and brief and has adopted the judge™s rulings, finding, and conclusions only to the extent consistent with this Decision and Order.  2 We affirm the judge™s rulings, findings, and conclusions concern-ing the Respondent™s refusal to bargain with the Union in violation of Sec. 8(a)(5) of the Act. 2, 2000, the Union was certified as the exclusive collec-tive-bargaining representative of Numark™s employees in a unit of sergeants, officers, and security center opera-tors.  Dunn was elected president of the local union in March 2000.  Almost a year later, on February 2, 2001, Numark discharged Dunn.  The Union filed unfair labor practice charges over Dunn™s discharge and a complaint issued, alleging, inter alia, that Numark™s discharge of Dunn violated Section 8(a)(3) of the Act.   On April 16, 2001, at the request of the Department of Commerce, the Respondent replaced Numark as an in-terim provider of security services at the Census Bureau under a 6-month contract, which was extended to Octo-ber 31, 2001.  The Respondent hired all Numark em-ployees on the payroll at the time it succeeded Numark.  This included Union Vice President Timothy Crawford who had been disciplined but not discharged by Numark. Crawford was also named as a discriminatee in the unfair labor practice complaint against Numark.   All former Numark employees, whether union mem-bers or not, were transferred without interruption from the payroll of Numark to that of the Respondent.  Dunn, having been removed by Numark 2 months earlier, was not on Numark™s payroll at the time the Respondent took over operations.  He was not hired and transferred to the Respondent™s payroll.  Instead, he submitted an applica-tion to the Respondent dated April 11, 2001.  The appli-cation stated that Dunn sought a sergeant™s position on post 9, the position he held prior to his discharge from Numark.  That position had higher pay and greater au-thority than other sergeant or guard positions.3  Dunn™s application did not list any other positions for which he wished to be considered.   Vice President for Operations David Howell inter-viewed Dunn on the day after Dunn submitted his appli-cation. Dunn told Howell that Numark had fired him because of his union activity.  Howell told Dunn he would hear from the Respondent about whether he would be hired or not.  Dunn contacted the Respondent again when he did not hear anything about his hiring.  He was directed to Geoffrey White in the human resources de-partment.  White told Dunn that the Respondent was still  3 Dunn testified without contradiction that a post 9 sergeant had more authority and was paid more than other sergeants.  Further, in sec. C-6-D of the contract between the Respondent and the Commerce Department at the Census Bureau, the post 9 position is described as follows:  ﬁThe Post 9 guard shall serve as the Post supervisor and shall meet all the requirements of Sec. C-9-F [Special Requirements for Supervisors].  The Post 9 guard shall be capable of, and fully qualified, in an emergency, of relieving the Control Center Operator and will be responsible for seeing that all Post stations are manned correctly and that all Post Orders are carried out in a manner consistent with the contract and government regulations.ﬂ [R. Exh. 1.] 339 NLRB No.  62  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 444reviewing his application.  White said that he needed 
copies of Dunn™s certifications at the Respondent™s local 
office.  Dunn later took the requested copies to the local 
office and left a message at 
White™s office that he had 
done so.  Dunn called White one or two times and left 
messages for him, but did not hear from him again.  
The Union™s attorney, Irwin H. Cutler Jr., inquired 
about Dunn™s job status on numerous occasions when 
Cutler was trying to schedule negotiations with the Re-
spondent. He informed the Respondent that Region 9 of 
the Board had issued a complaint alleging that Numark 
unlawfully discharged Dunn. 
Cutler spoke with the Respondent™s president, Richard 
Taylor, about Dunn™s status on June 12, 2001.  Taylor 
told Cutler that the Respondent was waiting to see the 
outcome of the Board™s unfair labor practice case.  In a 
letter to Taylor dated June 13, Cutler wrote:   
 I have mentioned to you and Mr. Howell several 
times that the Union believes that Ernie Dunn, who 
is President of the local union and who was fired by 
Numark Security because of his union activity, 
should have been hired by Diamond Detective 
Agency the same as other Numark employees.  In 
the meantime, Mr. Dunn has applied to Diamond 
and, even though Diamond has hired numerous other 
guards to work at the Census Bureau, Mr. Dunn has 
not been hired. [GC Exh. 14.] 
 On June 22, 2001, Administrative Law Judge Amchan 
issued a decision finding, inter alia, that Numark termi-
nated Dunn in violation of Section 8(a)(3) of the Act and 
that Dunn should have been listed on Numark™s payroll 
at the time Numark™s contract
 was terminated.  No ex-
ceptions were filed to Judge Amchan™s decision.  It was 
adopted by the Board and became final on August 18, 
2001.  The Respondent did not hire Dunn. 
II.  THE JUDGE™S DECISION The judge focused on the Respondent™s defenses in 
finding that the Respondent unlawfully refused to hire 
Dunn.   He rejected the Respondent™s defense that it did 
not hire Dunn because there was no opening in the post 9 
position.  He found that when Dunn applied for the posi-
tion from which Numark unlawfully discharged him, it 
was incumbent on the Respondent to consider Dunn for 
some other position if the particular position he applied 
for was not available.  The judge observed that after 
Dunn applied, the Respondent hired guards and also 
promoted a person to a sergeant™s position, but did not 
hire Dunn.  Instead, the Respondent said it wanted to see 
the outcome of the unfair labor practice case involving 
Dunn™s discharge from Numark, but then did not hire 
Dunn after learning that Dunn prevailed in the case.   
In these circumstances, the judge found that the only 
rational explanation for the Re
spondent™s failure to hire 
Dunn was his status as union president. In this regard, he 
found that Dunn was in a 
different position from the 
other union members and officers hired by the Respon-
dent because Numark disc
harged Dunn for union activ-
ity. Finally, the judge found that the Respondent™s failure 
to bargain in good faith with the Union in violation of 
Section 8(a)(5) is evidence of the Respondent™s union 
animus. 
III.  THE RESPONDENT™S EXCEPTIONS The Respondent argues that the judge erred in reject-
ing its defense.  The Respondent asserts that it hired all 
employees on the Numark payroll on April 16, 2001, 
including Union Vice President Crawford whose disci-
pline, along with Dunn™s discharge, was the subject of 
the unfair labor practice comp
laint against Numark.  The 
Respondent further asserts that when Dunn applied for 
the post 9 sergeant position, the position was not open.  
The Respondent only had openings for positions for 
which Dunn had indicated no 
interestŠpositions with lower pay and less authority than the post 9 position. The 

Respondent contends that th
e judge improperly expanded 
an employer™s hiring obligations by finding that the Re-

spondent was required to cons
ider Dunn for other lower 
paid positions with less authority for which Dunn did not 
apply or otherwise indicate he would accept.  IV. ANALYSIS  In all cases alleging violations of Section 8(a)(3) turn-
ing on employer motivation, the General Counsel must, 

under Wright Line
, 251 NLRB at 1089, establish that 
union activity was a motivating factor in the employer™s 
decision.  The burden then shifts to the employer to 
demonstrate that it would have taken the same action 
even in the absence of the union activity.   
The judge did not expressly apply the 
Wright Line 
shifting burdens analysis.  Instead, he appears to have 

used a pretext analysis, which falls within the 
Wright 
Line framework.
4  Finding that the Respondent™s de-
fenses were invalid, he essentially concluded that the 

Respondent used them as a pretext for the only remain-
ing rational explanation of its refusal to hire Dunn:  his 
status as union president. The judge supported this con-
                                                          
 4 See, e.g., USF Dugan, Inc.
, 332 NLRB 409, 413 (2000), referring 
to the Wright Line
 test: ﬁThe test applies regardless of whether the case 
involves pretextual reasons or dual motivation.  
Frank Black Mechani-
cal Services, 271 NLRB 1302 fn. 2 (1984). ‚A finding of pretext neces-sarily means that the reasons advan
ced by the employer either did not 
exist or were not in fact relied upon,
 thereby leaving intact the infer-
ence of wrongful motive established by the General Counsel.™ 
Lime-stone Apparel Corp.
, 255 NLRB 722 (1981), enfd. 705 F.2d 799 (6th 
Cir. 1982).ﬂ 
 DIAMOND DETECTIVE AGENCY 445clusion with a finding that the Respondent™s violation of 
8(a)(5) evinced its union animus.   
Applying 
Wright Line,
 we reject the judge™s analysis.  
We find that even assuming that the General Counsel had 

established that union activity was a motivating factor in 
the Respondent™s decision not to hire Dunn, the Respon-
dent met its burden of showing that it would not have 

hired Dunn even in the absence of his union activity. 
A. The Respondent failed to Hire Dunn Because  
he was not on Numark™s Payroll at the Time it Took Over 
Operations 
The Respondent asserts that it did not hire Dunn be-
cause he was not on Numark™s payroll at the time the 
Respondent took over operations.  The record supports 
this assertion.  The record shows that the Respondent 
offered jobs to all employees on the Numark payroll on 
April 16, 2001.  Dunn, however, was not on Numark™s 
payroll when the Respondent took over operations be-

cause Numark had discharged him some 2 months ear-
lier.   B. The Respondent did not Hire Dunn Because There 
was no Opening in the Position for Which he Applied 
Dunn™s application for work with the Respondent 
stated that he sought a sergeant™s position on post 9, the 
position he formerly held with Numark. As stated earlier, 
the post 9 position was higher paid and vested with more 
authority than other sergeant or guard positions.  It is 

undisputed that the position was filled at the time the 
Respondent took over operations from Numark.  It is 
further undisputed that there was no opening in the post 9 
position during the time the Respondent was the security 
provider at the Census Bureau.  
Beyond question then, the Respondent had no opening 
in the specific position for which Dunn applied.   Nor 
was the Respondent required to consider Dunn for other 
positions in which it had openings, but for which Dunn 
had not applied.  Numark unlawfully discharged Dunn.  
The Respondent had no involvement in Numark™s action 
and incurred no instatement obligation as a result of it.  
Contrary to the judge, we find that when Dunn applied 
for the post 9 position, the Respondent™s legal obligation 

was limited to considering him for that position.  
Further, we find that there is no convincing evidence 
that Dunn sought any other position with the Respon-
dent.  Dunn™s application for employment with the Re-
spondent refers solely to the post 9 position.  Dunn him-
self did not assert that he expressed to the Respondent an 
interest in other positions.  Instead, he testified that he 
could not remember whether he discussed during his 
interview with Howell a w
illingness to accept any other position with the Respondent. 
The only possible evidence concerning Dunn™s interest 
in a different position with the Respondent is Cutler™s 
June 13 letter to the Respondent.  The letter is ambiguous 
at best. Irving told the Respondent: 
 the Union believes that Ernie Dunn . . . should have 
been hired by Diamond Detective Agency the same as 
other Numark employees.  In the meantime, Mr. Dunn 
has applied to Diamond, and even though Diamond has 
hired numerous other guards to work at the Census Bu-

reau, Mr. Dunn has not been hired.   
 This letter does not clearly state that Dunn would have 
accepted positions other than the one for which he ap-
plied.  In fact, it is most reasonably read simply as a 
complaint that Dunn was not hired in the position for 
which he applied, even though other hiring had taken 
place.  After all, the post 9 position was higher paid and 
had more authority than other guard positions.  And if 
Dunn had been willing to drop to a lower paying position 
with less authority, either he or the Union could easily 
have expressly said so.  In these circumstances, the Un-
ion™s letter is not reliable evidence that Dunn indicated to 
the Respondent that he would accept one of the other 
guard positions which were open at the time he applied.   
V. CONCLUSIONS Even assuming that the General Counsel established 
that Dunn™s union status was a motivating factor in the 
Respondent™s decision not to hire Dunn, we find that the 
Respondent demonstrated that it would not have hired 
Dunn even in the absence of his union status because he was not on Numark™s payroll at the time the Respondent 
took over operations and because there was no opening in the post 9 position for which he applied.  We shall, 

therefore, dismiss the allegation of the complaint that the 
Respondent refused to hire D
unn in violation of Section 
8(a)(3) and (1) of the Act.5   ORDER The National Labor Relations Board orders that the 
Respondent, Diamond Detective Agency, Inc., Jeffer-
sonville, Indiana, its officers, agents, successors, and 
assigns, shall 1. Cease and desist from 
(a) Unlawfully refusing to bargain in good faith with 
International Guards Union of
 America as the exclusive 
                                                          
 5 The judge alternatively found that under 
Golden State Bottling Co. v. NLRB, 414 U.S. 168 (1973),
 the Respondent was lawfully bound to 
remedy Numark Security, Inc.™s unlawful discharge of Dunn when it 
became the successor to Nu
mark. We do not adopt this finding, as the 
complaint does not allege that the Respondent is a 
Golden State succes-sor, and there is no indication that the General Counsel ever advanced 

that theory of liability.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 446collective-bargaining representative of the employees in 
the following appropriate unit: 
 All guards, including sergeants, officers, and security 
center operators employed by Respondent at the De-
partment of Commerce Census Bureau National Proc-
essing Center at Jeffersonville, Indiana, excluding all 
professional employees and supervisors as defined in 
the Act.   
 (b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act.   
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days after service by the Region, mail a 
copy of the attached notice marked ﬁAppendixﬂ
6 to all 
employees who were employed by the Respondent be-
tween June 13, 2001, and October 31, 2001, at the De-
partment of Commerce Census Bureau National Process-
ing Center in Jeffersonville, Indiana.  The notice shall be 

mailed to the last known address of each of the employ-
ees after being signed by the Respondent™s authorized 
representative.   (b) Within 21 days after service by the Region, file 
with the Regional director a sworn certification of a re-

sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
(c) Notify its successor at the Census Bureau of this 
decision. 
IT IS FURTHER ORDERED that the complaint is dismissed 
insofar as it alleges violations not found. 
APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and ha
s ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
                                                          
                                                           
6 If this Order is enforced by a judgment of the Unites States court of 
Appeals, the words in the notice reading ﬁMailed by Order of the Na-
tional Labor Relations Boardﬂ shall r
ead ﬁMailed Pursuant to a Judment 
of the United States Court of App
eals Enforcing an Order of the Na-
tional Labor Relations Board.ﬂ 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT refuse to bargain in good faith with In-
ternational Guards Union of
 America as the collective-
bargaining representative of our employees in the follow-

ing appropriate unit: 
 All guards, including sergeants, officers, and security 

center operators employed by Respondent at the De-
partment of Commerce Census Bureau National Proc-
essing Center at Jeffersonville, Indiana, excluding all 
professional employees and supervisors as defined in 
the Act.   
 WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights guaranteed you by Section 7 of the Act.  
 DIAMOND DETECTIVE AGENCY, INC.  Eric J. Gill, Esq., for the General Counsel. John D. Meyer and Rayford T. Blankenship, Esqs., of Green-wood, Indiana, for the Respondent. Irwin H. Cutler Jr., of Louisville, Kentucky, for the Charging 
Party. 
DECISION STATEMENT OF THE CASE MARTIN J. L
INSKY, Administrative Law Judge.  On June 21, 
2001, the International Guards Union of America (the Charging Party or the Union) filed a charge with Region 9 of the National 
Labor Relations Board (the Board) alleging that Diamond De-
tective Agency, Inc. (Respondent) violated the National Labor 
Relations Act (the Act). On August 6, 2001, the Board, by the Regional Director for 
Region 9, issued a complaint alleging that Respondent violated 
Section 8(a)(1), (3), and (5) of the Act when it refused to hire 
Ernie Dunn and when it failed and refused to recognize and bargain with the Union as the collective-bargaining representa-
tive of a unit of its employees. 
Respondent filed an answer in which it denied that it violated 
the Act in any way. 
A hearing was held before me in Louisville, Kentucky, on 
December 11, 2001.
1Upon the entire record in the 
case, to include posthearing briefs submitted by the Genera
l Counsel and Respondent, and upon my observation of the demeanor
 of the witnesses, I make the following  1 Respondent™s unopposed motion to correct transcript is granted. 
 DIAMOND DETECTIVE AGENCY 447FINDINGS OF FACT I. JURISDICTION
 At all material times, Respondent has been engaged in pro-viding guard services, including services for the U.S. Census 
Bureau in Jeffersonville, Indiana. Respondent admits, and I find, that at all material times, Re-
spondent has been an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. II. THE LABOR ORGANIZATION INVOLVED Respondent admits, and I find that, at all material times, the Union has been a labor organization within the meaning of 
Section 2(5) of the Act. III. THE ALLEGED UNFAIR LABOR PRACTICES A.  Overview 
Respondent is an Illinois corporation engaged in the business 
of providing security services for private and public customers.  

It operates nationwide and employs between 500 and 700 em-
ployees operating under appr
oximately 120 contracts. 
From 1993 until 1998 Respondent provided security services 
for the U.S. Census Bureau in Jeffersonville, Indiana, through a 

contract with the U.S. Department of Commerce.  Ernie Dunn was employed by Respondent at the Census Bureau during that 
1993 to 1998 period of time. In 1998, Respondent was replaced as the security service 
provider by Numark Security, Inc. Numark hired all of the 
Respondent™s employees at the 
Census Bureau when it took 
over the site to include Ernie Dunn.  Numark operated as the 
security service provider until April 16, 2001, at which time 
and at the request of the Depa
rtment of Commerce Respondent replaced Numark as an interim provider of security services 

under a 6-month contract which 
was to run until October 15, 
2001, but which was later extended to October 31, 2001. During the time that Numark had the contract the employees 
selected the Union to be their collective-bargaining representa-
tive.  On February 2, 2000, the Union was certified as the ex-
clusive collective-bargaining representative of the following 

unit of Numark employees: 
 All guards, including sergeants, officers and security center 

operators employed by Responde
nt at the Department of 
Commerce Census Bureau Nationa
l Processing Center at Jef-fersonville, Indiana, excluding all professional employees and 
supervisors as defined in the Act.  The Union and Numark manage
ment engaged in some nego-tiations for a collective-bargaining agreement but did not reach 
agreement on a contract by the time Numark was replaced by 
Respondent as the security provi
der at the Census Bureau in 
Jeffersonville, Indiana. On February 2, 2001, Numark
 fired Ernie Dunn, who had 
been elected president of Local 
143 of the International Guards Union of America in March 2000. Again, Respondent took over on an
 interim basis the security 
provider duties at the Census Bureau on April 16, 2001. On April 11, 2001, Ernie Dunn, the president of the Union, who had been fired by Numark
 on February 2, 2001, applied 
for work with Respondent for whom he had worked from 1993 

to 1998.  Respondent did not hire him. Some days prior to Respondent taking over from Numark the 
Union requested Respondent to recognize it as the exclusive 
collective-bargaining representative of its employees in the 
certified union and to bargain with it. The two allegations of unfair labor practices, which I will 
address separately, are that Res
pondent violated Section 8(a)(1) and (3) of the Act when it refused to hire Ernie Dunn and that 
Respondent violated Section 8(a)(1) and (5) of the Act when it 
failed and refused to recognize and bargain with the Union. B.  Failure and Refusal to Hire Ernie Dunn Ernie Dunn worked for Respondent from 1993 to 1998.  
During the course of his employme
nt he was disciplined with a reprimand and a 4-day suspension.  He also received a com-

mendation and testified without contradiction that he had been offered a promotion. When Respondent lost the security con-
tract at the Census Bureau to Numark Ernie Dunn was a ser-
geant on post 9, which all parties to this litigation agreed was 
an important post and as a Sergeant Ernie Dunn had a higher 
rank than officer. When Numark took over, it hired all the employees of Re-
spondent to include Dunn. Numark fired Dunn on February 2, 2001, approximately 1 
year after the Union had been certified as the exclusive collec-
tive-bargaining representative 
of Numark™s employees and 
approximately 11 months after Dunn had been elected president 
of the Local. The Union filed unfair labor practice charges over Ernie Dunn™s discharge and other matters and a complaint issued. Shortly before Respondent took over from Numark on April 
16, 2001, the Union informed Respondent that it was litigating 
the discharge of Ernie Dunn as an unfair labor practice. Respondent hired all the Numark employed by Numark as of 
April 15, 2001, to include union offices, such as Local Vice 
President Timothy Crawford, whether union members or not.  
The Numark employees were not required to present any certi-
fications or take physical exams, etc.  They were simply trans-
ferred without interruption from the payroll of Numark to that 
of Respondent. Ernie Dunn submitted an application to Respondent, which is 
dated April 11, 2001.  He was interviewed the very next day by 
David Howell, Respondent™s vice president for operations.  In the interview Howell, the third highest ranking official of Re-
spondent, learned from Dunn that Dunn had worked for Re-
spondent from 1993 to 1998 and that Dunn claimed that he had 
been fired by Numark because of his union activity.  Howell 
told Dunn he would hear in due course if he were hired or not. Dunn didn™t hear anything so he called Jim Adams, a super-
visor for Respondent who had previously been a supervisor for 
Numark.  Adams directed Dunn to
 contact the corporate human resources department and talk to a Geoffrey White.  After sev-
eral attempts Dunn eventually 
spoke with White.  White told Dunn that Respondent was still re
viewing his application and needed copies of Dunn™s various certifications, e.g., gun quali-fications, and White also mentioned that Dunn may need to 
submit a physical exam.  Dunn told
 White that all his records  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 448were current and were on file at the Census Bureau facility 
where he had worked.  Dunn was told Respondent still needed 
a copy of his certifications a
nd Dunn said he had copies and 
was told to take those copies to Respondent™s local office.  
Dunn did so and then left a message at White™s office that he 
had done so. When Dunn heard nothing further he called White one or 
two times and left messages 
on White™s voice mail.  Dunn never heard back from White or anyone else on behalf of Re-
spondent. The Union™s attorney, Irwin H. Cutler Jr., on numerous occa-
sions while trying to schedule 
negotiating sessions with Re-spondent for a collective-bargaining agreement, would inquire 
about the job status of Ernie Dunn and informed Respondent 
that Ernie Dunn™s discharge by Numark was the subject of an 
unfair labor practice complaint issued by Region 9 of the 
Board. The case against Numark, i.e., Numark Security, Inc., Case 
9ŒCAŒ37419, et al., was tried on April 23 and 24, 2001, before 
Administrative Law Judge Arthur J. Amchan.  The case in-
volved a number of alleged unfair labor practices to include the 
allegation that Numark unlawfully discharged Ernie Dunn. 
On June 22, 2001, Judge Amchan 
issued his decision, which, among other things, found that Numark violated the Act when 
it discharged Ernie Dunn on February 2, 2001.  In his recom-
mended Order Judge Amchan ordered that Numark should 
ﬁNotify its successor at the Census Bureau that . . . [Numark] 
disciplined and terminated Ernie Dunn in violation of the Act, 
that Ernie Dunn should have been listed on its payroll at the 
time . . . [Numark™s] contract with the Census Bureau was ter-
minated and that all references to the disciplining of Ernie 
Dunn . . . that it maintained at
 the Census Bureau facility 
should be expunged.ﬂ Judge Amchan prepared a noti
ce to employees to be mailed 
by Numark to the Union as well as all Numark™s employees at 
the Census Bureau, which contained the following provision  WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlawful 

discharge and discipline of Ernie Dunn and unlawful dis-cipline of Timothy Crawford, and will notify our successor 
that any records maintained at Jeffersonville, Indiana, 
should also be expunged and WE WILL
, within 3 days 
thereafter, notify Ernie Dunn and Timothy Crawford in 

writing that this had been done.  No exceptions were filed to Judge Amchan™s decision and it 
was adopted by the Board and became final agency action on 

August 18, 2001.  Timothy Crawford, the union vice president 
had received discipline short of discharge from Numark.  He 
was still on Numark™s payroll when Respondent took over on 
April 16, 2000, and was hired by Respondent. 
Union Attorney Cutler testified that he communicated with 
senior representatives of Res
pondent about Ernie Dunn.  On June 12, 2001, Cutler spoke with Richard Taylor, Respondent™s 
president, about a number of issues to include Ernie Dunn.  
Taylor told Cutler, according to Cutler™s testimony, which I 
credit and which he memorialized in writing that in connection 
with Ernie Dunn, Respondent was waiting to see the outcome 

of the Board case. 
The outcome of the Board case was that Ernie Dunn has 
been unlawfully discharged and Judge Amchan specifically 
found that Dunn should have been listed among Numark™s cur-
rent employees on April 16, 
2001, when Respondent took over the security duties at the Census Bureau. 
When Respondent took over from Numark it offered em-
ployment to all of Numark™s 
employees and the overwhelming 
majority of 30 to 35 employees accepted and became employ-
ees of Respondent. According to the record, to include the uncontradicted testi-
mony of security guard Dana 
Moore, the new employees of 
Respondent who had previously been employed by Numark 

were not required to take a physical exam or provide any certi-
fications to Respondent.  Respondent simply received their files 
maintained at the Census Bureau from Numark, which con-

tained all the necessary paperwork.  Respondent had the exact 
same access to all the necessary paperwork on Ernie Dunn. 
Ernie Dunn told Geoffrey White
, vice president for human 
resources, that his file with the necessary paperwork was main-
tained at the Census Bureau like those of all the other Numark 
employees hired by Respondent. 
 In any event Dunn furnished 
copies of his certifications to Respondent after he applied and called to inquire about what else he needed to do.  Respondent 
never got back to him. Respondent claims it did not hire Ernie Dunn because Dunn 
didn™t complete the application process and because he applied 
for a sergeant™s position on post 9 a position for which there 
was no opening. Respondent™s defenses fail.  As discussed above, Dunn did 
tell Respondent™s representative where the necessary informa-
tion was, i.e., at the Census Bureau, and he even supplied cop-
ies of certifications.  Ernie Dunn applied for the position from 
which he was unlawfully fired by
 Numark.  It would be incum-bent upon Respondent to consider
 Dunn for some other position 
if the particular position he applied for was not available but a 
sergeant™s position was available.  As the uncontradicted evi-
dence at trial reflects Respondent, after hiring most of Nu-
mark™s employees, found it necessary after Dunn applied and 
was not hired to run ads in the newspaper seeking people to 
apply for positions as guards and Respondent, after Dunn ap-
plied, hired as guards, individuals who had never worked at the 
Census Bureau for either Respondent or Numark and also pro-
moted a person who had worked for Numark as a guard to a 
sergeant™s position.   The only rational explanation for Respondent™s failure to 
hire Ernie Dunn was his union status as president of Local 143.  
And, I find as fact that that was the reason.  Respondent did 
hire employees of Numark who 
were officers or members of the Union and only failed and refu
sed to hire Ernie Dunn.  But Dunn was in a different position from those other people, i.e., 
he had been fired by Numark for his union activity.  Respon-
dent was informed by Irwin Cutler that Ernie Dunn had been 
unlawfully fired for union activity and Respondent gives Ernie 
Dunn the run around and eventually, on June 12, 2001, Richard 
Taylor, the president of Responde
nt, tells the Union they want 
to wait and see the outcome of the Board case before they de-
 DIAMOND DETECTIVE AGENCY 449cide whether to hire Ernie Dunn or not.  The outcome of the 
Board case on June 22, 2001, is that Ernie Dunn was indeed 
unlawfully discharged on Februa
ry 1, 2001, because of his 
union activity, and lo and behold,
 Respondent still does not hire 
him. The above coupled with my finding that Respondent, at the 
same time it refused to hire 
Ernie Dunn, violates Section 8(a)(1) and (5) of the Act by failing to bargain in good faith 

with the Union showing union animus on Respondent™s part leads me to conclude that Respondent violated Section 8(a)(1) 
and (3) of the Act when it failed and refused to hire Ernie Dunn. An alternate theory of liability is that Respondent was a 
Golden State2 successor to Numark Security, Inc., i.e., before it 
took over from Numark Respondent was aware of the pending unfair labor practice allegation that Numark had unlawfully 
discharged Ernie Dunn and Respondent was therefore lawfully 
bound to remedy that unfair labor practice when it became the 
successor.  Respondent was clearly a successor to Numark as 
shown in section III,C, below.  Respondent signed a contract 
with the Department of Commerce of April 16, 2001 (R. Exh. 

1), but was aware of the unfair labor practice charges involving Ernie Dunn when Union Attorney Cutler notified them of it by 
fax on April 10, 2001 (GC Exh. 4). C.  Failure to Recognize and Bargain in Good Faith with  the Union The Supreme Court, in NLRB v. Burns Security Services,
 406 U.S. 272 (1972), held that a new employer has a duty to recog-
nize and bargain with the incumbent union when two general 
factors, which can be summarized as (1) continuity of the work 
force and (2) continuity of the enterprise, are present. 
In order to establish a ﬁcontinuity of the work force,ﬂ the 
former employees of the predecessor who were employed in the 
predecessor™s bargaining unit must comprise a majority of the 
new employer™s complement with
in that same bargaining unit. After establishing the continuity of the work force, the 
analysis proceeds to the second 
factor; the continuity of the 
enterprise.  In evaluating the continuity of the enterprise, the 
Board looks to the following elements: (1) whether there was 
been substantial continuity of 
the same business operations; (2) whether the new employer uses the same facilities; (3) whether 

the same jobs exist under the same working conditions; (4) 
whether the new company employs the same supervisors; (5) 
whether the same equipment, machinery or processes are used; 
(6) whether the same products or services are offered; and (7) 
whether the new employer had basically the same body of cus-
tomers.  
Fall River Dyeing Corp. v. NLRB,
 482 U.S. 27 (1987); 
see also 
Sierra Realty Corp.,
 317 NLRB 832 (1995); 
Nephi Rubber Products Corp., 303 NLRB 151 (1991), enfd. 976 F.2d 1361 (10th Cir. 1992).  The totality of the circumstances frames 
the analysis and the Board does not give controlling weight to 
any single factor.  
Premium Foods, Inc., 
260 NLRB 708, 714 (1982), enfd. 709 F.2d 623 (9th Cir. 1983). The Board and the courts have emphasized that the question 
of whether or not there is substantial continuity between the old 
                                                          
 2 Golden State Bottling Co. v. NLRB, 414 US 168 (1973). 
and new business is to be examined from the perspective of the 
employees affected.  The pertinen
t inquiry is whether there has 
been enough of a change in operations to defeat the employees™ 

expectation of continued Union representation.  
Fall River Dye-
ing, supra; Premier Products, Inc., 303 NLRB 161 (1991); Capitol Steel & Iron Co.,
 299 NLRB 484 (1990). Generally, another consideration is evaluating a 
Burns suc-
cessor is whether there has been a hiatus between the cessation 
of the old operation and the commencement of the new busi-
ness.  
Fall River Dyeing,
 supra.  As a rule, the longer the hiatus, the less likely an entity will be deemed a successor. 
A successor employer™s obligation to recognize and bargain 
is triggered by the incumbent Union™s request for recognition 
and/or bargaining.  It has long been held that a valid request for 
recognition and/or bargaining need not be made in any particu-
lar form so long as the request clearly indicates a desire to bar-
gain and negotiate on behalf of the unit employees. 
It is obvious that Respondent is a Burns successor to Numark 
Security and had a duty to recognize the union and bargain with 
it in good faith.  Respondent had the same employees and su-
pervisors as Numark did and performs the same services, i.e., 
security services, at the same location for the same client, i.e., 
the Census Bureau facility 
in Jeffersonville, Indiana. By letter dated April 10, 2001, the Union by its attorney, Ir-
win Cutler, informed Respondent that it represented a unit of 
employees at the Census Bureau
 and by letter dated April 16, 
2001, made a request to Respondent to bargain.  The letters 
were also faxed to Respondent.  The first letter was directed to 
Respondent by corporate name 
only.  The second letter was 
directed to David Howell, Respondent™s vice president for op-

erations. 
There was a delay on Respondent™s part in meeting with the 
Union caused by the fact that John Jordan, Respondent™s 
owner, who wanted to be i
nvolved in the negotiations, was recovering from organ transplant surgery.  Suffice it to say, the 
parties agreed to meet on June 11, 2001, almost 2 months after 
Respondent took over from Numark
.  Respondent was to call the Union on May 21 to confirm the June 11 date but never 

called until June 7, 2001, when it left a voice mail message that 
they could not meet on June 11, 2001. 
The Union by Cutler on May 23, 2001, wrote again to David 
Howell and wanted to know when 
the parties would be meeting and also requested certain information from Respondent, namely, a copy of Respondent™s 
contract with the Department of Commerce and a list of the 
names, addresses, telephone numbers, job classifications, and rates of pay for all employees 
in the bargaining unit. On May 30, 2001, the Union again wrote to Respondent and 
advised that it wanted to meet on June 11, 2001, as planned but 
it interpreted Respondent™s letter of May 24, 2001, signed by 
David Howell as a refusal to bargain since Respondent wrote 
that it did not consider itself to be a ﬁsuccessor contractorﬂ to 
Numark. 
On June 4, 2001, Cutler spoke with Howell and said again 
that the Union wanted to meet with Respondent and begin the 
bargaining process. On June 7, 2001, Cutler wrote to David Howell and Respon-dent™s president, Richard Taylor, and asked for certain addi-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 450tional information regarding the benefits of the employees in 
the bargaining unit and noted that Respondent was to get back 
to the Union regarding a date th
e parties could meet but hadn™t done so.  Cutler also forwarded a copy of the Decision and 
Direction of Election of the Acting Regional Director for Re-
gion 9, which describes the bargaining unit in question. Earlier on June 7, 2001, Cutler received a voice mail mes-
sage from Respondent™s president, Richard Taylor, calling on 
behalf of Respondent™s vice president for operations, David 
Howell.  Taylor informed the Union that Respondent would not 
be able to meet with the Uni
on on June 11, 2001, as previously 
agreed upon. On June 12, 2001, Cutler spoke with Taylor and Taylor ac-
knowledged, almost 2 months after taking over from Numark, that it had a duty to bargain with the Union.  The parties tried to 
agree to some ground rules for negotiations.  It is in this con-
versation that Taylor says that with respect to Ernie Dunn that 
Respondent will wait to see the outcome of the Board case 
against Numark in deciding whether to hire Ernie Dunn or not. On June 13, 2001, Cutler sent to Taylor an update of where 
negotiations stood for a collective-bargaining agreement be-

tween the Union and Numark as of the time Respondent re-
placed Numark.  Cutler, in his letter, wrote, ﬁPlease call me as 
soon as possible and advise when you are available to meet for 
negotiations.ﬂ The Union never heard back from Respondent and on June 
21, 2001, filed its unfair labor practice charges with Region 9. Respondent had an interim contract to provide security ser-
vices until October 15, 2001, which was later extended to Oc-
tober 31, 2001.  Respondent bid to get a 5-year contract but by 
letter dated July 15, 2001, Res
pondent was advised by the De-
partment of Commerce that the security service contract at the 
Census Bureau in Jeffersonville, Indiana, would be a 100-
percent small business set aside contract and since Respondent 
was a large business it could not continue at the Census Bureau 

beyond October 31, 2001. 
Respondent claims that the initial delay in Respondent and 
the union meeting to negotiate was the result of the Respon-
dent™s owner™s health problems and from mid-July 2001 for-
ward the failure to meet was the result of Respondent not being 
permitted to secure a 5-year contract and it made no sense for 
the parties to agree to a contract which would bind Respon-dent™s successor at the Census Bureau. 
I find that Respondent, albeit not in record time, recognized the Union as the collective-bargaining representative of its 
employees but from June 13, 
2001, forward Respondent failed 
to bargain in good faith with the Union in violation of Section 
8(a)(1) and (5) of the Act.  Needless to say there was much that 
the parties could bargain about even though Respondent would 
not be the employer after Oct
ober 31, 2001, e.g., wages, hours, and the myriad remainder of 
other terms and conditions of employment such as a grievan
ce procedure, etc.  Respondent would not meet at all from June 13, 2001, forward. A security firm named Deco replaced Respondent as the se-
curity service provider at the Census Bureau on November 1, 
2001. REMEDY Since Respondent is no longer the security provider at the 
Census Bureau the remedy for the failure and refusal to hire 
Ernie Dunn should include back pay to Dunn at a sergeant™s 
rate of pay from April 16, 
2001, when Respondent took over the security services at the Ce
nsus Bureau until November 1, 
2001, when Deco replaced Respondent.  This, of course, would 
be in addition to a cease and desist order and the mailing of an 
appropriate notice to employees. 
 Backpay to be computed as 
prescribed in 
F. W. Woolworth Co., 90 NLRB 289 (1950), plus 
interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). Respondent should also notify its successor about the out-
come of this case. 
The remedy for the refusal to bargain in good-faith finding 
should be a cease and desist order and mailing of a notice to 
employees. 
CONCLUSIONS OF LAW 1. Respondent, Diamond Detective Agency, Inc., is an em-
ployer engaged in commerce within the meaning of Section 
2(6) and (7) of the Act. 2. The Union, International Guards Union of America, is a 
labor organization within the meaning of Section 2(5) of the 
Act. 
3. Respondent violated Section 8(a)(1) and (3) of the Act when it failed and refused since April 16, 2001, to hire Ernie 

Dunn. 4. Respondent violated Section 8(a)(1) and (5) of the Act since June 13, 2001, when it refused to bargain in good faith 
with the Union as the collective-
bargaining representative of its employees. 
5. The above violations of the Act are unfair labor practices 
affecting commerce within the meaning of Section 2(6) and (7) 

of the Act. [Recommended Order omitted from publication.] 
  